This Office Action is in response to the pre-appeal brief filed on October 5, 2022.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (already of record United States Patent 9,899,515) together with Zhang (already of record United States Patent 9,530,866) and Zhou (already of record United States Patent 11,145,736).
As to independent claim 1, Cheng discloses a method for forming a semiconductor device (see the entire patent, including the Fig. 24 disclosure), the method comprising:  forming a bottom source/drain region 123 on a semiconductor substrate 110; forming a vertical semiconductor fin 131 including a bottom end that contacts the semiconductor substrate and is in electrical communication with the bottom source/drain region; forming a top source/drain region 300 on a top end of the vertical semiconductor fin and on sidewalls of the vertical semiconductor fin, the top source/drain region separated from the semiconductor substrate by the vertical semiconductor fin; and forming an electrically conductive contact via 320 in ohmic connection with the top source/drain region to establish an electrically conductive path from the contact via to the bottom source/drain region.
The difference between claim 1 and Cheng is claim 1 further comprises forming an electrically conductive cap on an outer surface of the top source/drain region before forming the contact via on the top source/drain region.
Zhang teaches forming an electrically conductive cap on an outer surface of a VFET’s top source/drain region before forming a contact via on the top source/drain region (see the entire patent, including column 9, lines 46-56).
Zhang doesn’t bother explicitly disclosing to a lay person why it forms an electrically conductive cap on an outer surface of a VFET’s top source/drain region before forming a contact via on the top source/drain region, but Zhou explicitly teaches that one skilled in the art would have formed such an electrically conductive cap to reduce the contact resistance between the source/drain region and the conductive via (see the entire patent, including column 11, lines 16-19).
It would have thus been obvious to one skilled in the art to form an electrically conductive cap on an outer surface of Cheng’s top source/drain region 300 (Fig. 23) before forming the contact via 320 (Fig. 24), because Zhang teaches forming an electrically conductive cap on an outer surface of a VFET’s top source/drain region before forming a contact via on the top source/drain region and Zhou explicitly teaches that one skilled in the art would have formed such an electrically conductive cap to reduce the contact resistance between Cheng’s source/drain region 300 and conductive via 320. 

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (cited above) together with Zhang (cited above), Zhou (cited above) and Huang (already of record United States Patent 5,998,252).
Claim 3 depends on claim 1, which is rejected under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang and Zhou (see above).  The above explanation of the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang and Zhou is hereby incorporated by reference into this rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang, Zhou and Huang.
As to dependent claims 3 and 5, Zhang discloses that its electrically conductive cap is formed of metal silicide (column 9, lines 53-56) but does not disclose how the metal silicide is formed.
Huang teaches that a metal silicide is conventionally formed by forming a metal on a silicon region and annealing (column 3, lines 56-65). 
It would have been further obvious to one skilled the art to form the obvious Cheng/Zhang/Zhou method’s metal silicide cap by depositing a metal film on the outer surface of Cheng’s top source/drain region 300; and performing a temperature anneal process to form the metal silicide cap by converting the metal film into a binary compound of a semiconductor material (silicon) included in the top source/drain region, as taught by Huang.
As to dependent claim 6, Cheng’s forming its top source drain region 300 comprises epitaxially growing silicon from the top end of the vertical semiconductor fin 131 (column 17, lines 9-16).
As to dependent claim 7, the obvious Cheng/Zhang/Zhou/Huang method’s forming the electrically conductive contact via comprises (see Cheng at column 17, line 64 through column 18, line 28): encapsulating the electrically conductive cap taught by Zhang/Zhou with a dielectric material; selectively forming a trench that extends through the dielectric material and stops on the electrically conductive cap; and depositing an electrically conductive material in the trench to establish ohmic connection with the electrically conductive cap.
As to dependent claim 8, the obvious Cheng/Zhang/Zhou/Huang method further comprises forming a gate structure 240/250/260/275/290 (Cheng’s Fig. 22) that wraps completely around all the sidewalls of the vertical semiconductor fin 131.
As to dependent claim 9, the obvious Cheng/Zhang/Zhou/Huang device’s gate structure includes a bottom portion that directly contacts the semiconductor substrate 110 and a top portion that directly contacts the top source/drain region 300. 
As to dependent claim 10, the obvious Cheng/Zhang/Zhou/Huang device’s gate structure is interposed between the semiconductor substrate 110 and the electrically conductive cap.

The applicant’s arguments are moot in view of the amended rejections.
 
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814